      Case 17-43648-mxm7 Doc 52 Filed 04/22/19              Entered 04/22/19 14:45:26     Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed April 22, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                        FT. WORTH DIVISION


        In re:                                          §
                                                        §
        Jerry Barta,                                    §   Case No. 17-43648-mxm-7
                                                        §
                                                        §
        Debtor.                                         §   Chapter 7

                                         ORDER TO SHOW CAUSE

                 On January 25, 2018, the Court entered the Order on the United States Trustee’s Motion

      to Review Debtors’ Transactions with Attorney under 11 U.S.C. § 329 (the “Order”) [ECF 43].

      The Order required Seth Crosland to disgorge the $400.00 he was paid in this case and deposit the

      sum into the Registry of the Court within ten (10) days of the date of entry of the Order. On

      February 2, 2018, Mr. Crosland deposited the $400.00 (the “Funds”) he was ordered to disgorge

      with the Registry of the Court. The Court finds and concludes that it should hold a hearing to

      determine whether the Funds should be delivered to Mr. Jerry Barta.




                                                       1
Case 17-43648-mxm7 Doc 52 Filed 04/22/19          Entered 04/22/19 14:45:26     Page 2 of 2



       Therefore, it is therefore ORDERED that any party in interest who opposes the delivery

of the Funds to Mr. Barta shall appear before the Court at 501 W. 10th Street, Room 128, Fort

Worth, TX 76102, on May 9, 2019 at 11:00 a.m. and show cause why the Funds should not be

delivered to Mr. Jerry Barta.

                                 ### END OF ORDER ###




                                             2
